 

a DH UA S&S WH WN

66

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:17-cv-07210-SK Document 156-1 Filed 12/02/19 Page 1of3

JOSEPH H. HUNT
Assistant Attorney General

DAVID L. ANDERSON
United States Attorney

MARCIA BERMAN
Assistant Branch Director

R. CHARLIE MERRITT

KEVIN P. HANCOCK

Tnal Attomeys

Civil Division, Federal Programs Branch
U.S. Department of Justice

1100 L Street NW

Washington, D.C. 20005

(202) 514-3183 (phone)

(202) 616-8470 (fax)

E-mail: kevin.p.hancock@usdoj.gov

Altorneys for Defendants

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

MARTIN CALVILLO MANRIQUEZ,
JAMAL CORNELIUS, RTHWAN No. 17-7210
DOBASHI, and JENNIFER CRAIG on behalf
of themselves and all others similarly situated,

Plaintiffs, DECLARATION OF MARK A. BROWN:
V.
UNITED STATES DEPARTMENT OF

EDUCATION and BETSY DEVOS, in her
official capacity as Secretary of Education

Defendants.

 

 

 

 

Declaration of Mark A. Brown
3:17-cv-7210 SK

 
 

 

On -& Ww bo

Oo oOo sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-07210-SK Document 156-1 Filed 12/02/19 Page 2 of 3

], Mark A. Brown, hereby declare under the penalty of perjury as follows:
1. I am over the age of 18 and competent to testify to the matters herein.
Be J am Chief Operating Officer of Federal Student Aid (FSA) in the U.S. Department of
Education. I was appointed to my position on March 4, 2019, by U.S. Secretary of Education
Betsy DeVos. I served in the U.S. Air Force (USAF) for 32 years and retired as a major general.
Most recently I served as the deputy commander for the Air Education and Training Command.
Prior to that I served in a series of roles in the USAF.
a I certify that I am duly authorized, am qualified, and have been given authority by the
Department to make the statements contained in this Declaration regarding the Department’s
report as to its compliance with the preliminary injunction entered in this matter. The statements
contained herein are based on my personal knowledge as an employee of the Department, and
my review of the pertinent records.
4. As Chief Operating Officer, I oversee the management of FSA. Through my duties as
Chief Operating Officer and my discussions with Department staff working on borrower defense
issues, | am familiar with the Department’s efforts to comply with the preliminary injunction
entered in this lawsuit, including the steps taken by the Department since the order entered by
this Court described in the following paragraph.
3: l am also aware of the order entered by this Court on August 19, 2019, directing the
Department to produce a full report as to its compliance with the preliminary injunction and to
answer certain questions about how many members in the class certified in this case received
incorrect notices that payments were due on their loans, how may class members were subject to
further collection or enforcement efforts based on their receipt of an incorrect notice, and the

specific steps the Department has taken to remedy these issues.

Declaration of Mark A. Brown
3:17-cy-7210 SK

 
 

 

la

ao ~~ HD A fF

\O

10
11
12
13
14
15
16
17
18
19
20
21
29
23
24
25
26
27
28

 

 

Case 3:17-cv-07210-SK Document 156-1 Filed 12/02/19 Page 3 of 3

6. | am further aware of the order entered by this Court on October 24, 2019, directing the
Department to provide status reports regarding its attempts to comply with the preliminary
injunction on a monthly basis, with certain specified information.

7. To comply with the Court’s orders, FSA has taken a number of actions to collect and
analyze data from the federal loan servicers that manage federal student loan borrowers’ loan
records and to respond to such information, such as establishing ongoing compliance and
communications monitoring processes, in addition to continuing the compliance monitoring

work already in progress before the Court’s orders were issued.

8. A report detailing the actions described in the preceding paragraph is attached as Exhibit
A.
9. The report was drafted by staffin FSA and accurately describes the Department’s

analysis of its compliance with the preliminary injunction order as of December 2, 2019.

I declare under penalty of perjury, pursuant to the provisions of 28 U.S.C. § 1746, that the

foregoing is true and correct.

Executed on this 2™ day of December, 2019.

\ —\\Wat\ Cen &S Av wY\
Mark A. Brown

Chisf Opetating Officer

Office of Federal Student Aid

United\States Department of Education

Declaration of Mark A. Brown
3:17-cv-7210 SK

 

 
